            Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 1 of 19                                                            PageID #: 1
     AI-SD t-ocal   106 (Rev. 07113)   Application fbr a Search Wanant



                                                UNrrEo Srarps Drsrzuçr Counr
                                                                              for the
                                                                  Southern District of Alabama

                     In the Matter of the Search          of
               (Bríefly describe the property to be searched
                                                                                )
                                                                                )
                ar identiþ the person by name and address)
One LG Cellular telephone bearing telephone number (251) 7524837 and
                                                                                )            case   No. n4        Í       I   g -OOq 6-     B
 IMSI ìio: 3 I 04 ! 0 I 88237387, currently located at DEA Mobile, 23 I 00      )
            McAuliffe Drive, Robertsdale, Alabama 36567.                        )
                                                                                )

                                                       APPLICATION FOR A SEARCH \ilARRANT

           _I,^a federal law enforcement officer or an attorney for the governmen¡, request a search warrani and state under
    penalty of perjury th¿t I have reason to believe that on thê followiñg person or prriperty (identify the person or tlesuibe the
    property to be searched and give its location):

     for further description, see Attachment A

    located in the                Southern                District   of             Alabama                    , there is now concealed ûdentify the
    person or describe the property to be selzed):


      See Attachment B

               The basis for the search under Fed. R. Crim. P.              4l(c)   is (check one or more):
                       levidence of a crime;
                       úcontraband, fruits of crime, or other items illegally             possessed;
                       d   prop"rry designed for use, intended for use, or used in committing a crime;
                       t   a person to be arrested or a person who is unlawfully restrained.

               The search is related to a violation             of
               Code Section
           21 u.S.c. S 841(aX1)                            conspiracytopossesswithu..ffito'1,:ritt{(t:'ü.thampheramine


               The application is based on these fàcts:



               ú     Continued on the attached sheet.
               il    Delayed notice of _,_, days (give exact ending date if more than 30 days                                            ) is requested
                     under l8 U.S.C. $ 3103a, the basis of which is set forth on the attached



                                                                                                                          's signature

                                                                                                     Fred Ott, SpecialAgent, DEA
                                                                                                              Printed name and title

   Sworn to before me and attestation acknowledged pursuant to FRCP 4.1(bX2).


   Date:       . Àlu,- âo,                âll     ol

                           I                                                                                    Judge's signature

   City and state          Mobile, Alabama                                               SONIA F. BIVINS              ,   United States Magistrate Judge
                                                                                                              Printed name and ¡itle
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 2 of 19                   PageID #: 2




                 IN THE LINITED STATES DISTRICT COURT
                  FOR SOUTFIERN DISTzuCT OF ALABAMA

  IN TFIE MATTER OF TI-{E
  SEARCH OF A BLACK LG
  SMARTPHONE BEARING IMSI
  #3 104101 88237387, CURRENTLY              Case   No.   fhl   l1-oCî 6- B
  LOCATED IN CUSTODY OF THE
  DEA MOBILE RESIDENT
  OFFICE.



        AFFIDAVIT IN S{.]PPORT OF APPLICATION FOR SEARCH

        WARRANT REGARÐING TF{E DATA STORED IN MOBILE

       COMMUNICATIONS DEVICE SEIZED ON MAY L5,2OI9 FROM

          ROBERT CHANDLER, IN MONTGOMERY, ALABAMA.



  1.    [, Fred Ott, a Special Agent with the Drug Enforcement

  Administration (DEA), am employed as an investigative or law enforcement

  officer of the United States within the meaning of Title      18,   United States

  Code, Section 25l}(7),rhat is, an officer of the United States who is

  empowered by law to conduct investigations of,, and to make arrests for,

  offenses enumerated in Title 21, United States Code.

  2.    I have been employed   as a Special   Agent with DEA since December

  2004.I was initially assigned to the El Paso Field Division for

  approximately five years before being transferred to the St. Thomas (USVI)

                                        1,
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 3 of 19               PageID #: 3




   Resident Office for three years. I was then assigned to the Mobile Resident

   Office in June zll3,where I have been stationed since. Prior to joining

   DEA, I was a police officer in Alabaster, Alabama for approximately eleven

  years, spending a portion of that time as a DEA Task Force Officer in the

  Birmingham Resident Office. Throughout my employment I have led,

  supervised and participated in several complex investigations concerning the

  importation, manufacture, traffi cking and distribution of controlled

  dangerous substances in violation of state and Federal laws by structured

  criminal organizations. I have authored, obtained and served state and

  Federal search, seizure and arrest warrants in fuitherance of the above-

  described investigations. Further, I have training and experience with the

  application for, and exploitation of, telecommunication and stored electronic

  information devices to include mobile telephones and associated hand-held

  computing devices, pen register I trap-and-trace devices, cell site

  datalinformation, and the interception of wire communications.

  3.    I am aware, based on training, experience and observation, that drug

  traffickers routinely communicate with criminal associates involved with the

  transport, delivery, sale and receipt of controlled substances. Drug

  trafficking criminal associates include, but are not limited to, source(s) of

  supply for controlled substances, individuals engaged in facilitæing drug


                                         a
                                         L
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 4 of 19                PageID #: 4




   trafficking activities and end-user customers. A common means by which

   drug traffrckers and their criminal associates facilitate communication when

   not engaged in 'face-to-face' direct conversation is through mobile

   telephones and associated hand-held communication devices with

   multimedia capability (e.g., voice, text and e-mail). I am aware that drug

   trafftckers place a significant dependence on mobile communication devices

   to facilitate criminal activity by placing and receiving drug orders,

   determining drug prices and type/quantities available beforehand and

   coordinating meeting times and locations to consummate drug transactions.

  Further, your affiant is aware that drug traffickers record and document their

  criminal activities through the use of mobile communication devices in a

  manner similar to legitimate business practices, in that criminals (a) take

  photographs and video displays of drugs and iliicit financial proceeds; (b)

  create contact lists of customers, criminal associates and drug source(s)   of
  supply; (c) maintain electronic ledgers of drug quantities purchased or sold,

  and of monies due or owed. I am aware that drug traffickers rely on

  telecommunication devices to conceal the existence, nature, scope and

  identity(ies) of their criminal associates and activities from detection and

  scrutiny by law enforcement through the use of (a) numerical codes and

  code words to identiff criminal associates, drug type(s) and quantities, and


                                         3
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 5 of 19               PageID #: 5




   dates/times/locations involved with drug transactions; (b) the practice   of

   obtaining and registering communication devices under fictitious names or

   in the name of relative(s) and/or other third-party individuals (c) the practice

   of obtaining and registering multiple communication devices under a single

   user name using fictitious information and providing those communication

   devices to members within a criminal organization.

   4.       Your affiant makes this affidavit from personal knowledge based on

   my direct participation in the investigation and by information obtained from

  other criminal investigators and witnesses. Because this affidavit is being

  submiued for the limited purpose of establishing probable cause for the

  issuance of a search warrant for the "devices", your affiant has not set forth

  every fact learned during the course of this investigation




        IDENTIFICA          01\{ OF THE DEVICES TO BE          EXAMINED



  5.     The properV to be searched is a black LG smartphone bearing IMSI

  #la4laß8237387         and telephone number (251) 7s2-4837 (hereinafter,

  "device"), currently located in the possession of the DEA Mobile Resident

  Office.




                                          4
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 6 of 19              PageID #: 6




   6.     The applied-for warrant would authorize the forensic examination        of

   the devices for the pulpose of identifying and preserving stored electronic

   information, in particular communication records and data more specifically

   described in Attachment B.


                                 PROBAB         CAUSE

   7.     On March 27,2019, agents with the DEA Mobile RO and deputies

   with the Baldwin County Sheriff s Office (BCSO) arrested three individuals,

   following   a   traffic stop in Baldwin County, Alabama, for possession of

   approximately 9 ounces of methamphetamine (ice). One of the individuals

   arrested on this date, referenced in this affidavit as cooperating defendant

   (CD1), cooperated with agents following hislher arrest. CDI advised agents

  that an individuai identi{ied as Oscar OLMEDO had provided CD1 with

  approximately l0 ounces of methamphetamine (ice) the previous day at the

  Fairfield Inn and Suites hotel in Spanish Fort, Alabama. CDI further gave

  agents two telephone numbers utilized by OLMEDO in furtherance of his

  drug traf{icking activities; to include the transaction with CD1 the previous

  day. Toll analysis conducted on these telephone numbers reveaied

  numerous contacts between OLMEDO's telephones and several other

  individuals previously identified in this investigation as methamphetamine

  (ice) traffickers.
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 7 of 19               PageID #: 7




   8.    Following the arrest of CD1 and others, agents initiated surveillance

   at the Fairfield Inn and Suites, where CD   I advised he/she had obtained the

   methamphetamine (ice) from OLMEDO. Agents observed as two Hispanic

   males exited the parking lot of the hotel in a vehicle registered to Oscar

   OLMEDO. The vehicle was stopped by a BCSO deputy and the occupants

   were identified. Following a subsequent consensual search of the vehicle,

   deputies located items of drug paraphernalia and arrested both occupants.

   One of the arrestees, referenced as cooperatîng defendant2 (Clt2), advised

   that he/she wished to speak with arresting agents. Agents spoke with CD2,

  who told agents that he was instructed by his boss, whom CD2 identified         as


  Oscar OLMEDO, to clean out the items from Fairfield Inn and Suites rooms

   201 and2l   l   because one of his customers, CD1, had been contacted by law

  enforcement. CD2 did as told, and advised that the items he/she was

  arrested with were retrieved from those hotel rooms. CD2 lastly told agents

  that OLMEDO is the head of a methamphetamine (ice) trafficking ring in

  Baldwin county, Alabama and obtains approximately 3-6 kilograms of

  methamphetamine (ice) a week from various locations; to include, Houston,

  Texas, Atlanta, Georgia and Fort Walton, Florida.

  9.    The following day, agents traveled to the Fairfield Inn and Suites and

  made contact with hotel personnel. Agents learned that rooms      20I   and   2ll

                                          6
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 8 of 19            PageID #: 8




   were rented by Oscar OLMEDO. As agents were present at the hotel, two

   individuals arrived and removed items from the hotel rooms registered to

  OLMEDO. Both parties were contacted in the parking lot of the hotel and

  consented to speak with agents. An eventuai consensual search of the items

  rernoved from the hotel rooms, and the vehicle the two individuals drove to

  the hotel, revealed methamphetamine (ice). Also found in the items

  removed from the hotel room was a piece of luggage with a tag displaying

  Oscar OLMEDO's name and address. Both subjects were placed under

  arrest for possession of methamphetamine (ice). Prior to being transported

  to the Baldwin County jail, both subjects advised agents that they were

  tasked with removing the items from the hotel room by Oscar OLMEDO.

  10.   Following the af-orementioned arrests, toll analysis by DEA Mobile

  revealed that OLMEDO discontinued his use of the identified cell phones

  shortly afterwards. Through extensive toll analysis of the cell phones

  utilized by known methamphetamine (ice) traffickers that maintain frequent

  contact with OLMEDO, agents were able to identify a cell phone (device)

  that agents believed was now being used by OLMEDO in funherance of his

  drug trafficking activities. on May 8,2019, agents obtained a court order

  from the Baldwin County District Court, allowing agents to obtain real-time

  location data for the "device". During subsequent physical surveillances   of
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 9 of 19                PageID #: 9




   OLMEDO, in conjunction with the court authorized real-time location data

   for the "device", agents were able to definitively confirm that OLMEDO

   was the sole user of the "deviÇe". The most recent confirmation occurred

   during the late evening of May 14,2A19, as agents observed OLMEDO and

   the "device" together in Baldwin County, Alabama. Agents observed as

   OLMEDO eventually departed Baldwin County and traveled to a hotel in

  Pensacola, Florida. Agents were also able to confirm, via physical

   surveillances, that OLMEDO was currently driving a white Hummer H3 that

  is registered in his name.

   11.   The following morning, May 15, agents observed via the real-time

  location data as the "device" traveled from the hotel in Pensacola to a

  convenience store in Loxley, Alabama in the early morning hours, where it

  stayed for a short period of time. The "device" then began traveling

  northbound, evenfually aniving in the Atlanta, Georgia area. Agents

  observed as the "device" traveled to several spots in the Atlanta area before

  eventuaily traveling south, back towards the Baldwin County area. [n

  conjunction with DEA Montgomery, OLMEDO's white Hummer was

  observed as it traveled from Atlanta and into the Montgomery, Alabama

  area, as affirmed by the real-time location data obtained ftrr the   "device". A

  marked Montgomery Police Department (MpD) unit was able to perform a


                                         B
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 10 of 19                 PageID #: 10




    traffrc stop of the white Hummer for a traffic violation in the Montgomery

    city limits. Contact was made with the driver and sole occupant, who was

    identified as Loxley, Alabama resident Robert CHANDLER. Following              a


    canine alert on the vehicle, MPD officers located and seized approximately 4

    kilograms of methamphetamine (ice) from the vehicle, concealed within         a


    diaper box. CFIANDLER refused to speak with officers and claimed

    ownership of the only cell phone present in the vehicle, the "device". While

    CHANDLER was detained for the traffic stop, Mobile RO agents received

    several real-time location "pings" for "device", which showed its location as

    the same location of the traffic stop.

    12.     Your affiant submits that there is probable cause to believe the

   above-described device    will contain    evidence of drug trafficking activity to

   include, but not limited to, contact telephone numbers and names/aliases       of

   known and as-yet unidentified criminal associates and stored electronic data

   comprising evidence of prior or planned criminal activity. Based on the f'act

   that   oLMEDo    has been known to utilize a mobile telephone during the

   commission of his drug trafficking activities as stated above, your affiant

   believes that a search of the "device" will reveal such evidence.

   13.     Your affiant therefore requests that a search warrant be issued by the

   court granting permission for your affiant and investigative assistants to


                                             9
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 11 of 19               PageID #: 11




    access the memory of     the'îevice" identified   above to review, analyze,

    collect and otherwise obtain all available stored electronic data from the

    above-described'odevice", including stored telephone numbers assigned,

    data stored in electronic media within this "device" ând all other potential

    evidence, to include but not limited   to: ouJgoing and incoming call detail

    records, contact lists including names and telephone numbers, text messages,

    calendar entries, multimedia documentation and stored historical geo-

    location data.

    14.   The "device" is currently being retained by DEA after it was seized

    from Robeft CHANDLER subsequent to his arrest. Based on the

    information contained within the foregoing paragraphs above, I seek this

   warrant to ensure that any examination of the "device" will ensure

   compliance with the Fourth Amendment and other applicable laws.


                                TECHNICAL TERMS

    15.   Based on my training and experience, I use the following technical

   terms to convey the following meanings:


                a. Mobile (e.g., wireless or cellular) telephone: A mobile

                     telephone is a hand-held wireless device used for voice and

                     data communication through radio signals. These telephones

                     send signals through networks of transmitter/receivers,

                                           1û
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 12 of 19               PageID #: 12




                  enabling communication with other mobile telephones or

                 traditional 'land line' telephones. A mobile telephone

                 usually contains a 'call log', which records the telephone

                 number, date, and time of calls made to and from the phone.

                 In addition to enabling voice communications, mobile

                 telephones offer a broad range of capabilities. These

                 capabilities include: storing names and phone numbers in

                 electronic 'address books', sending, receiving, and storing

                 text messages and e-mail; taking, sending, receiving, and

                 storing still photographs and video footage; storing and

                 playing back audio files; storing dates, appointments, and

                 other information on personal calendars; and accessing and

                 downloading information from the Internet. Mobile

                 telephones may also include global positioning system (GPS)

                 technology for determining the geographic location of the

                 device


              b. Digital camera: A digital camera is a camera that records
                 pictures as digital picture files, rather than by using

                 photographic   film. Digital   cameras use a variety of fixed and

                 removable storage media to store their recorded images.

                                        11
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 13 of 19              PageID #: 13




                   Images can usually be retrieved by connecting the camera to

                   a computer or by connecting the removable storage medium

                   to a separate reader. Removable storage media include

                   various types of flash memory cards or miniature hard drives

                   Most digital cameras also include a screen for viewing the

                   stored images. This storage media can contain any digital

                   data, inciuding data unrelated to photographs or videos.


              c.   Portable media player: A portable media player (e.g., MP3

                   Player, iPod) is a hand-held digital storage device designed

                   primarily to store and play audio, video, or photographic

                   files. However, a portable media player can store other

                   digital data. Some portable media players can use removable

                   storage media. Removable storage media include various

                   types of flash memory cards or miniature hard drives. This

                   removable storage media can also store any digital data.

                   Depending on the model, a portable media player may have

                   the ability to store very large amounts of electronic data and

                   may offer additional features such as a calendar, contact list,

                   clock, or games.




                                          12
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 14 of 19             PageID #: 14




              d. GPS: A GPS navigation device uses the Global        Positioning

                   System to display its current location. It often contains

                   records of the locations where it has been. Some GPS

                   navigation devices can give a user driving or walking

                  directions to another location. These devices can contain

                  records of the addresses or locations involved in such

                  navigation. The Global Positioning System (generaily

                  abbreviated GPS) consists of 24 NAVSTAR satellites

                  orbiting the Earth. Each satellite contains an extremely

                  accurate clock. Each satellite repeatedly transmits by radio a

                  mathematical representation of the current time, combined

                  with a special sequence of numbers. These signals are sent

                  by radio, using specifications that are publicly available.   A

                  GPS anterura on Earth can receive those signals. When a

                  GPS antenna receives signals from at least four satellites, a

                  computer connected to that antenna can mathematically

                  calculate the antenna's latitude, longitude (and sometimes

                  altitude) with a high degree of precision.


             e.   Smartphone/tablet computer: A smartphone or tablet

                  computer (formerly, a personal digital assistant or pDA) is a

                                         13
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 15 of 19           PageID #: 15




                 hand-held electronic device used for storing data (such as

                 names, addresses, appointments or notes) and utilizing

                 computer programs. Some smartphones and tablet computers

                 also function as mobile communication devices and are used

                 to access the Internet and send and receive e-mail, or use

                 voice over intemet protocol (VoIP) technology to facilitate

                 face-to-face communication via video calls (e.g., Skype,

                 FaceTime). Smartphones or tablet computers usually include

                 a memory card or other removable storage media    for storing

                 data and a keyboard and/or touch screen for entering data.

                 Removable storage media include various types of flash

                 memory cards or miniature hard drives. This removable

                 storage media can store any digital data. Most smartphones

                or tablet computers run computer software, giving them

                many of the same capabilities as personal computerS. For

                example, smartphone and tablet computer users can work

                with word-processing documents, spreadsheets, and

                presentations. Smartphones and tablet computers may also

                include global positioning system (..GpS") technology for

                determining the location of the device.


                                       t+
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 16 of 19                PageID #: 16




     16.   Based on my training and experience,   I am aware that the'odevice"

    has capabilities that allows it to serve as a mobile (wireless or   cellular)

    telephone, digital camera, portable media player, GPS navigation device

    and smartphone/tablet computer. Further, I am aware that examining data

    stored on devices of these types can uncover, among other things, evidence

    that reveals or suggests who possessed or used the devices.

    17.    Nature of examination. Based on the foregoing, and consistent with

    Rule 41(e) (2) (B), the warrant I am applying for would permit the

    examination of the "device" consistent with the warrant. The examination

    may require authorities to employ techniques including but not limited to,

    computer-assisted scans of the entire medium that might expose many parts

    of the "device" to human inspection in order to determine whether it is

   evidence described by the warrant.

    18.    Manner of execution. Because this warrant seeks only permission to

   examine the "device" already in the possession of law enforcement, the

   execution of this warrant does not involve the physical intrusion onto a

   premise. Consequently, I submit there is reasonable cause for the Court to

   authorize execution of the warrant at any time of the day or night.




                                         15
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 17 of 19                 PageID #: 17




                                  CONCLUSION

    19.   I submit that this affidavit supports probable     cause for a search

    warrant authorizing the examination of the "device" described in this

    affidavit to seek the items described in Attachment B.




                                              Respectfully         tted,



                                              Fred
                                              Special Agent
                                              Drug Enforcement Administration

   THE ABOVE AGENT HAD ATTESTED
   TO THIS AFFIDAVIT PURSUANT TO
   FED. R. cRrM. p.4.1(bX2)(B) rHrs
   DAY OF MAY,2019.
                                    fuL


   TINITED STATES MAGISTRATE ruDGE




                                         16
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 18 of 19                    PageID #: 18




                                    ATTACHMENT B

           1.      All   records on the "device" described in Attachment A that

    relate to violations of Title   2l   USC, Sections 8a1 (a)(l), 843 (b), 846, 848,

    and Title 18 USC Section 1952 and involve Oscar OLMEDO, including:


                a. Lists of customers     and all related ìdentification information;


              b.   Types, quantities and prices of drugs trafficked, as well as

                   dates, places and amounts of specific transactions;


              c. Any     and all information related to sources for drugs (including

                   names, addresses, phone numbers, or all other identification

                   information);


              d. Any     and all information recording Oscar OLMEDO's

                   schedule(s) or travel(s);


              e    Any and all bank records, checks, credit card bills, account

                   information, and other financial records;


              f.   Any and all text messages, short message service (SMS) or

                   multimedia messaging service (MMS) messages;


              g. Any     and all voicemails or e-mails
Case 1:19-mj-00096-B Document 1 Filed 05/21/19 Page 19 of 19                  PageID #: 19




          2.     Evidence of user attribution, demonstrating or indicating who

    used or owned the devices at the time the items described in this warrant

    were created, edited or deleted,   to   include logs, phonebooks, saved

    usernames and passwords, documents and browsing history(ies);


           As used above, the terms 'records' and 'information' include all of the
    foregoing items of evidence in whatever form and by whatever means they
    may have been created or stored, including any form of computer or
    electronic storage (such as flash memory or other media that can store data)
    and any photographic form.
